       Case 6:19-mj-00022-JDP Document 12 Filed 07/14/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:19-mj-00022-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING AND DISMISS CASE
14    JONATHAN IVAN GOMEZ,                            PURSUANT TO A DEFERRED
15                      Defendant.                    JUDGEMENT AGREEMENT; AND
                                                      ORDER THEREON
16

17

18

19          The United States, by and through its representative, Susan St. Vincent hereby moves the

20   Court for an Order to Vacate the review hearing on July 14, 2020. To date Defendant has

21   complied with all the terms of unsupervised probation imposed by this Court on August 8, 2019.

22   Further, the Defendant has met all conditions of the Deferred Judgement Agreement, and the

23   United States hereby moves the Court for an Order of Dismissal pursuant to Rule 48 of the

24   Federal Rules of Criminal Procedure. The Defendant is in agreement with this request.

25

26          Dated: July 13, 2020                         /S/ Susan St. Vincent
                                                         Susan St. Vincent
27                                                       Legal Officer
                                                         Yosemite National Park
28
                                                     1
        Case 6:19-mj-00022-JDP Document 12 Filed 07/14/20 Page 2 of 2

 1
                                           ORDER
 2
              Upon application of the United States, good cause having been shown therefor, it is
 3
     hereby ordered that the review hearing scheduled for July 14, 2020 in the above-referenced
 4   matter, United States v. Gomez, 6:19-mj-00022-JDP, be vacated; the case is hereby dismissed.
 5

 6   IT IS SO ORDERED.

 7

 8   Dated:      July 13, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
